OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — MONTHLY PAYMENTS ** A COUNTY SUPERINTENDENT WHOSE SALARY IS SET BY 19 O.S. 180.62 [19-180.62] AND 70 O.S. 4-103 [70-4-103], IS NOT AUTHORIZED TO ELECT TO RECEIVE HIS SALARY IN UNEQUAL MONTHLY PAYMENTS, IN LIGHT OF THE STATUTORY LANGUAGE AS WELL AS THE CONSTITUTIONAL PROHIBITIONS OF ARTICLE X, SECTION 15, ARTICLE X, SECTION 17 (SALARY, COMPENSATION, MONTHLY PAYMENTS) CITE: 19 O.S. 180.62 [19-180.62](C), ARTICLE X, SECTION 17 (KAY HARLEY JACOBS) ** SEE OPINION NO. 92-558 (1992)